Per Curiam. We ordered David Mark Gunter, counsel for the appellant Jerry L. Edmond, to appear Thursday, June 27, 2002, to show cause why he should not be held in contempt for failing to file the appellant’s brief by June 2, 2002, as previously ordered by this court. Mr. Gunter appeared, stating he had filed Edmond’s brief that morning. The brief in this case was originally due November 7, 2001; however, Mr. Gunter filed several motions for an extension of time, which were granted. On May 1, 2002, this court granted a final extension of time within which to file the brief. Mr. Gunter was to file the brief by June 2, 2002. However, on Monday, June 3, 2002, Mr. Gunter filed yet another motion for an extension of time within which to file the brief even though the prior extension was a final extension. By our per curiam order dated June 20, 2002, Mr. Gunter was ordered to file the brief immediately. Mr. Gunter tendered the brief on June 27, 2002. There was a technical problem with the brief, and the court clerk granted Mr. Gunter seven days to correct the problem and file the brief.  On June 27, 2002, Mr. Gunter appeared before this court as ordered and pled guilty to contempt. He offered no reason in mitigation. This court hereby finds Mr. Gunter in wilful contempt of this court and orders him to pay a fine of $250.00 to the clerk of this court.